COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Frank and Humphreys
Argued at Richmond, Virginia


VALERIE A. PATEL
                                                   OPINION BY
v.   Record No. 0228-00-2                     JUDGE ROBERT P. FRANK
                                                NOVEMBER 21, 2000
NOEL P. PATEL


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    Randall G. Johnson, Judge

          Lawrence D. Diehl for appellant.

          Richard L. Locke (Robert W. Partin;
          Patricia A. Collins; McCandlish, Kaine &
          Grant, on brief), for appellee.


     Valerie A. Patel (wife) contends on appeal:       1) the trial

court erred in ruling that it lacked jurisdiction to make an

equitable distribution award pursuant to Code § 20-107.3; 2) the

trial court retained jurisdiction over the issue of equitable

distribution; and 3) she should be awarded attorney's fees or

costs related to this appeal.

                            I.   BACKGROUND

     Wife and Noel P. Patel (husband) were married in 1982.       Wife

filed her bill of complaint for divorce on January 24, 1996.          On

December 10, 1997, the trial court rejected a sketch final decree

that was endorsed by counsel because the decree purported "to

have the court retain jurisdiction in order to hold an equitable

distribution hearing."   The trial court offered three options to

the parties:    "(1) have the decree entered and dismiss the case
from the docket; (2) schedule an equitable distribution hearing;

or (3) schedule a hearing to state why retaining the case for an

equitable distribution hearing after granting a divorce is

clearly necessary."

     On December 31, 1997, at the conclusion of a hearing,

counsel for the parties submitted to the trial court the same

sketch decree, which recited that "this cause shall otherwise be

retained on the docket for the Court to perform the equitable

distribution of the property of the parties pursuant to Virginia

Code Section 20-107.3, which the parties have agreed shall be an

equal (50/50) division."   Simultaneously with entry of the

decree, the trial judge inserted, by his own hand, that the case

would be retained on the docket "for a period of 60 days."     Thus,

in its final form, the decree read, in pertinent part, "And this

cause shall otherwise be retained on the docket for a period of

60 days for the Court to perform the equitable distribution of

the property of the parties pursuant to Virginia Code Section 20-

107.3, which the parties have agreed shall be an equal (50/50)

division."   The trial court entered the decree December 31, 1997.

The final decree was endorsed by both counsel without objection.
     By joint motion on February 20, 1998, the parties requested

a ninety-day extension of the time period the case would be

retained on the docket.    On March 3, 1998, the trial court

entered an order retaining the case on the docket only until

March 31, 1998.    The order was endorsed by both counsel without

objection.   No further orders were entered until the trial court

dismissed the matter for lack of subject matter jurisdiction on

January 5, 2000.

                                - 2 -
     During November 1999, counsel for wife scheduled hearings

during which wife intended to request that the trial court enter

a pretrial order, hear evidence, and make an equitable

distribution of the marital assets.

     A hearing was held on December 15, 1999, at which time

husband objected to the trial court taking any action because the

trial court did not have jurisdiction to do so.   Husband asserted

the trial court lacked jurisdiction because the December 31, 1997

decree did not expressly find that retention of jurisdiction was

"clearly necessary," in accordance with the statutory

requirements, and the record did not support a finding that

retention was "clearly necessary."    Husband further contended the

trial court retained jurisdiction only for a specified period of

time and that twenty-one days after the expiration of that

period, the court no longer had jurisdiction over the case.
     After hearing the arguments of counsel and receiving briefs

on the issue, the trial court, by letter opinion and an order

dated January 5, 2000, dismissed the case.   The trial court held
that, prior to the entry of the December 31, 1997 decree, the

court had found that retention of jurisdiction was "clearly

necessary" and that, "by specifically stating that jurisdiction

was retained to a date certain, the court was necessarily saying

that after that date, jurisdiction would no longer exist."

Furthermore, the trial court expressly found that the parties

knew the court would be divested of jurisdiction when the time

period expired, asking rhetorically, "Why else did [the parties]

ask the court to enter the March 3 order extending the first

retention of jurisdiction?"

                              - 3 -
     On January 24, 2000, counsel for wife presented argument to

the trial court on her motion to rehear and reconsider.   The

trial court denied wife's motion to reconsider.

                           II.   ANALYSIS

     Wife first contends the trial court erred in ruling that it

did not have jurisdiction to make an equitable distribution award

beyond the extension period set by the court.   We disagree.

     Wife urges us to interpret the time period established in

the December 31, 1997 final decree and the March 3, 1998 order

extending the time period as simply a limitation that would

remove the cause from the docket, not a limitation on the court's

jurisdiction to make an equitable distribution award.   In support

of her position, wife first points to the final decree, which

states, "And this cause shall otherwise be retained on the docket

for a period of 60 days for the Court to perform the equitable

distribution of the property of the parties pursuant to Virginia

Code Section 20-107.3, which the parties have agreed shall be an

equal (50/50) division."   The March 3, 1998 order extending the

time limitation states,
               This day counsel for the defendant
          appeared and was heard, ore tenus, upon the
          joint motion of the parties that this cause
          be retained on the docket for an additional
          period of time for the parties to divide
          their marital property and, it appearing
          proper to do so, it is hereby ORDERED that
          this cause be retained on the docket until
          March 31, 1998.

The court's order of January 5, 2000 dismissed the case and

removed it from the active docket of the court.

     In interpreting the December 31, 1997 and March 3, 1998

orders, we must determine whether the language created a deadline

                                 - 4 -
after which the case would be removed from the trial court's

docket or a limitation on the court's jurisdiction to make an

equitable distribution award.    We find that the court entered an

order retaining jurisdiction only for a time certain.

     It is clear that the parties agreed to a "50/50" division of

the marital estate but were unable to have the property,

particularly husband's medical practice, fully evaluated by

December 31, 1997.    The parties agreed to a sixty-day period and

then agreed to extend the time period to March 31, 1998.
     By letter dated December 10, 1997, the trial judge returned

a sketch final decree retaining jurisdiction over equitable

distribution and indicated to the parties that he would not

retain the case for "an equitable distribution hearing" unless it

was "clearly necessary."    In the opinion letter of January 5,

2000, the trial judge recited that both parties agreed for the

court to retain jurisdiction for a period of time and then agreed

to extend such retention until March 31, 1998.    The trial court

continued,

             By specifically stating that jurisdiction was
             retained to a date certain, the court was
             necessarily saying that after that date,
             jurisdiction would no longer exist. The
             parties knew that. Why else did they ask the
             court to enter the March 3 order extending
             the first retention of jurisdiction? Once
             the extension ended, the court lost
             jurisdiction over the issue of equitable
             distribution. It cannot now be revived.

     Unquestionably, the trial court intended to limit its

jurisdiction to make an equitable distribution award.    Further,

the trial court found that the parties knew of the jurisdictional

time limitation.    The language of the final decree supports that


                                 - 5 -
finding.    The final decree retains the matter on the docket for a

period of sixty days "to perform the equitable distribution of

the property of the parties."

     Interestingly, wife, in her brief, frames the issue as

follows:

            [W]here the court has retained the issue of
            equitable distribution in the cause for a
            limited or defined period of time, does the
            failure to adjudicate the relief within that
            time and/or the removal of the matter from
            the docket, cause the court to lose subject
            matter jurisdiction over the ability to grant
            equitable distribution of the property of the
            parties.
     While wife contends the orders in question were "merely

[orders] addressing the docketing of the case," nothing in the

record supports that position.    Removing the case from the docket

while complete relief had not been obtained was not the issue.

The parties had difficulty in the evaluation of husband's medical

practice.   The purpose of the time limitation was to put both

parties on terms to resolve the equitable distribution award in a

timely fashion.    Code § 20-107.3 compels the trial court to

decide the divorce and property issues contemporaneously.         See

Code § 20-107.3.    The 1986 amendment to Code § 20-107.3 only

permits bifurcation under a "clear necessity" showing.      See

Erickson-Dickson v. Erickson-Dickson, 12 Va. App. 381, 385-86,

404 S.E.2d 388, 391 (1991).   In Erickson-Dickson, we wrote,

            Ostensibly, the 1986 amendment was enacted,
            among other reasons, to prevent a litigant or
            the trial court from delaying adjudication of
            property issues after a final divorce as a
            means of using economic pressure to compel
            one or both parties to make a forced
            settlement of those or other issues, such as
            support or custody.

                                 - 6 -
Id. at 386, 404 S.E.2d at 391 (citations omitted).

        Wife's interpretation of the time limitation does not

respond to the trial court's proper concern for a timely

resolution of the equitable distribution award.    Wife cites Code

§ 20-121.1 as dispositive of the issue.    Code § 20-121.1 states:

             In any suit which has been stricken from the
             docket, and in which complete relief has not
             been obtained, upon the motion or application
             of either party to the original proceedings,
             the same shall be reinstated upon the docket
             for such purposes as may be necessary to
             grant full relief to all parties.

        Contrary to wife's assertion, Code § 20-121.1 supports a

finding that the time limitation in the final decree was for the

purpose of retaining jurisdiction to make an equitable

distribution award, not for the purpose of removing the case from

the docket.    Wife's interpretation of the final decree would

remove the case from the docket and allow the parties to

reinstate the matter on the docket to litigate the equitable

distribution at their leisure.    As the trial court said in its

opinion letter of January 5, 2000,

             [C]ourt orders must mean something. If
             jurisdiction was not lost by the court 21
             days after March 31, the deadline set out in
             the March 3 order means absolutely nothing.
             If parties to litigation, whether
             unilaterally or in concert, can simply ignore
             deadlines imposed by courts for filing
             pleadings and bringing matters on for
             hearing, such court-imposed deadlines may as
             well not exist.
        We conclude that the language in the final decree retaining

jurisdiction "to perform equitable distribution" meant what it

said.    When the deadline was extended until March 31, 1998, by

agreement of both parties, the trial court lost jurisdiction to

                                 - 7 -
adjudicate equitable distribution twenty-one days after March 31,

1998.     See Rule 1:1.   The trial court properly dismissed the case

on January 5, 2000.

        Additionally, wife maintains the trial court had no

authority to limit the time frame in which the parties could

address equitable distribution.     This issue is procedurally

defaulted under Rule 5A:18.     Wife did not object to the

reservation nor did she object to the time limitation.       In fact,

the parties requested the time extension.     The order reserving

the equitable distribution issue and setting a time limitation

and the order extending the limitation were endorsed by wife's

counsel without objection.     We have held that failure to object

to bifurcation, even where the statutory mandates or findings

have not been made, precludes the consideration of the issue on

appeal.     See Erickson-Dickson, 12 Va. App. 381, 404 S.E.2d 388.

We find that, because wife agreed to both orders, she cannot now

argue the trial court lacked the authority to impose the

deadline.    Therefore, we do not address the merits of her
argument.

        Finally, both parties ask for an award of attorneys' fees

and costs related to this appeal.     We find both parties had

reasonable grounds for this appeal and, therefore, we deny their

respective requests for awards of attorneys' fees.      See Gayler v.

Gayler, 20 Va. App. 83, 87, 455 S.E.2d 278, 280 (1995).

        For these reasons, we affirm the trial court's dismissal of

the suit for lack of jurisdiction and deny the parties' requests

for attorneys' fees.



                                  - 8 -
        Affirmed.




- 9 -